BUCHWALTER, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Kumpf was arrested for possession of intoxicating liquors. The accused was the manager of a soft drinks establishments in Milford, Ohio. The officers found in his place of business a large number of bottles containing a liquid preparation known as Beef, Iron and Wine. Two bottles were open and many empty bottles which had contained this liquid were found in the cellar. The only evidence offered by the State was the testimony of a chemist to the effect that the fluid could be used for beverage purposes, but that he would not advise anyone to do it. The accused Was found guilty and sentenced. A motion for a new trial was filed and overruled. Error was prosecuted to the Court of Common Pleas of Hamilton county.
A motion to strike the bill of exceptions from the file was made in that court for the reason that said bill was not presented to the Mayor within ten days from the rendition of judgment. The record disclosed that it was allowed and signed within ten days from the overruling of the motion for a new trial. The Common Pleas held that the bill was filed in due time and also found that the Mayor’s Court committed error in finding the accused guilty. Error was prosecuted to the Court of Appeals. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Under 10360 GC. the defendant had 10 days to present the bill of exceptions from the overruling of the motion for a new trial, or ten days; from the date on which the decision, judgment or sentence was rendered; and as it does not appear that the bill was not presented within the ten day period; the motion to strike it from the files was properly overruled.
Attorneys — Murphy & Joseph, for State; Harry H. Shafer, for Kumpf; all of Cincinnati.
2. Under Title 2 of the National Prohibition Act, the possession of certain medical preparations is allowed, which contain more than one-half of 1 per cent of alcohol that are unfit for use for beverage purposes.
• 3. As there was insufficient evidence offered by the State to show that the preparation was fit for beverage purposes, the conviction was manifestly against the weight of the evidence.